UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6101



STEVEN CLINTON CHERRY,

                                              Plaintiff - Appellant,

          versus


P. A. EDGE, Warden; B. T. MOHEAD, Hearing
Disciplinary Officer; CORRECTIONAL OFFICER
EDMOND, Unit Manager; CORRECTIONAL OFFICER
REESE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-2053-AM)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Clinton Cherry, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Cherry appeals the district court’s order denying his

motion to amend and dismissing his complaint without prejudice. We

have reviewed the record and the district court order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Cherry v. Edge, No. CA-97-2053-AM (E.D. Va.

Dec. 30, 1998).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 22, 1998, the district court’s records show that it was
entered on the civil docket sheet on December 30, 1998. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the order was physically entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2